833 F.2d 1004Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alex Sandusky BRISTOL, Petitioner--Appellant,v.STATE of Maryland, Respondent--Appellee.Alex Sandusky BRISTOL, Petitioner--Appellant,v.STATE of Maryland, Respondent--Appellee.Alex Sandusky BRISTOL, Petitioner--Appellant,v.STATE of Maryland, Respondent--Appellee.
Nos. 87-7065 to 87-7067.
United States Court of Appeals, Fourth Circuit.
Nov. 25, 1987.

Before WIDENER, SPROUSE, and WILKINS, Circuit Judges.
Alex Sandusky Bristol, appellant pro se.
Richard Bruce Rosenblatt, Assistant Attorney General, for appellee in Nos. 87-7065 and 87-7067.
Valerie Valenti Cloutier, Office of the Attorney General, for appellee in No. 87-7066.
PER CURIAM:


1
Alex Sandusky Bristol, a Maryland inmate, seeks to appeal the judgments of the district court dismissing his multiple petitions for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2254.  The petition in No. 87-7066 challenges convictions in 1976 resulting from guilty pleas to one count of manslaughter and one count of assault.  The petitions in No. 87-7065 and No. 87-7067 challenge a 1981 conviction and consecutive sentence for an offense committed in the correctional institution where Bristol was serving his sentenced imposed in 1976.


2
The district court considered each of Bristol's claims in all of the petitions and disposed of them in a consolidated memorandum opinion with separate judgments of dismissal.  We have carefully reviewed the records in each of Bristol's petitions and the district court's opinion.  We conclude that appeals from its orders refusing habeas corpus relief would be without merit.


3
Because the dispositive issues recently have been decided authoritatively, we deny certificates of probable cause to appeal in all three cases, dispense with oral argument, and dismiss the appeals on the reasoning of the district court.  Bristol v. State of Maryland, C/A No. 85-4531-H (D.Md. Mar. 3, 1987);  Bristol v. State of Maryland, C/A No. 86-33-H (D.Md. Mar. 3, 1987);  Bristol v. State of Maryland, C/A No. 86-3065-H (D.Md. Mar. 3, 1987).


4
DISMISSED.